Reconciliation of Non GAAP measure to GAAP measure The reconciliation of net loss to adjusted EBITDA is as follows: FortheYearsEndedDecember31, (Inthousands) Adjusted EBITDA reconciliation: Consolidated net loss applicable to common stockholders, as reported $ ) $ ) $ ) Interest income (102 ) (366 ) (245 ) Interest expense Provision for income taxes Depreciation and amortization EBITDA $ $ $ Stock-based compensation Loss on retirement of debt — Other expense (income), net (32 ) (307 ) Noncontrolling interests in income of subsidiaries Impairment of long-lived assets — Employment Agreement and incentive plan award expenses Severance related costs Income from discontinued operations, net of tax — — (885 ) Adjusted EBITDA $ $ $ Three Months Ended March31, (In thousands) Adjusted EBITDA reconciliation: Consolidated net loss attributable to common stockholders, as reported $ ) $ Add back non-station operating income items included in consolidated net loss: Interest income (68 ) (7 ) Interest expense Provision for income taxes Depreciation and amortization EBITDA $ $ Stock-based compensation Other income, net (11 ) ) Noncontrolling interests in income of subsidiaries Employment Agreement Award and incentive plan award expenses Severance related costs Adjusted EBITDA $ $
